
	
		II
		Calendar No. 638
		109th CONGRESS
		2d Session
		S. 3771
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Hatch (for himself,
			 Mr. Kennedy, Mr. DeWine, Mr.
			 Dodd, Mr. Burr,
			 Mr. Harkin, Mr.
			 Bond, Ms. Mikulski,
			 Ms. Snowe, Mr.
			 Jeffords, Mr. Talent,
			 Mr. Bingaman, Ms. Collins, Mrs.
			 Murray, Mr. Chafee,
			 Mr. Reed, Mr.
			 Smith, Mrs. Clinton,
			 Mr. Sununu, Mr.
			 Bennett, Mr. Nelson of
			 Florida, Mr. Durbin,
			 Mrs. Boxer, Ms.
			 Landrieu, Ms. Stabenow,
			 Mr. Salazar, Mr. Menendez, Mr.
			 Akaka, Ms. Cantwell,
			 Mr. Sarbanes, Mr. Obama, Mr.
			 Domenici, Mr. Bayh,
			 Mr. Kerry, Mr.
			 Lautenberg, Mr. Schumer,
			 Ms. Murkowski, Mr. Johnson, Mr.
			 Grassley, Mr. Ensign,
			 Mrs. Feinstein, Mr. Lugar, Mr.
			 Warner, Mr. Allen,
			 Mr. Craig, Mr.
			 Burns, Mr. Levin,
			 Mr. Lieberman, Mr. Inouye, Mr.
			 Pryor, Mr. Carper,
			 Mr. Voinovich, Mrs. Lincoln, Mr.
			 Thune, Mr. Dorgan,
			 Mr. Roberts, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 25, 2006
			Reported by Mr. Enzi,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to provide
		  additional authorizations of appropriations for the health centers program
		  under section 330 of such Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Centers Renewal Act of
			 2006.
		2.FindingsCongress finds as follows:
			(1)Community, migrant, public housing, and
			 homeless health centers are vital to thousands of communities across the United
			 States.
			(2)There are more
			 than 1,000 such health centers serving over 15,000,000 people at over 3,700
			 health delivery sites, located in all 50 States of the United States, the
			 District of Columbia, and Puerto Rico, Guam, the Virgin Islands, and other
			 territories of the United States.
			(3)Health centers
			 provide cost-effective, quality health care to poor and medically underserved
			 people in the States, the District of Columbia, and the territories, including
			 the working poor, the uninsured, and many high-risk and vulnerable populations,
			 and have done so for over 40 years.
			(4)Health centers
			 provide care to 1 of every 8 uninsured Americans, 1 of every 4 Americans in
			 poverty, and 1 of every 9 rural Americans.
			(5)Health centers
			 provide primary and preventive care services to more than 700,000 homeless
			 persons and more than 725,000 farm workers in the United States.
			(6)Health centers are
			 community-oriented and patient-focused and tailor their services to fit the
			 special needs and priorities of local communities, working together with
			 schools, businesses, churches, community organizations, foundations, and State
			 and local governments.
			(7)Health centers are
			 built through community initiative.
			(8)Health centers
			 encourage citizen participation and provide jobs for 50,000 community
			 residents.
			(9)Congress
			 established the program as a unique public-private partnership, and has
			 continued to provide direct funding to community organizations for the
			 development and operation of health centers systems that address pressing local
			 health needs and meet national performance standards.
			(10)Federal grants
			 assist participating communities in finding partners and recruiting doctors and
			 other health professionals.
			(11)Federal grants
			 constitute, on average, 24 percent of the annual budget of such health centers,
			 with the remainder provided by State and local governments, Medicare, Medicaid,
			 private contributions, private insurance, and patient fees.
			(12)Health centers
			 make health care responsive and cost-effective through aggressive outreach,
			 patient education, translation, and other enabling support services.
			(13)Health centers
			 help reduce health disparities, meet escalating health care needs, and provide
			 a vital safety net in the health care delivery system of the United
			 States.
			(14)Health centers
			 increase the use of preventive health services, including immunizations, pap
			 smears, mammograms, and HBa1c tests for diabetes screenings.
			(15)Expert studies
			 have demonstrated the impact that these community-owned and patient-controlled
			 primary care delivery systems have achieved both in the reduction of
			 traditional access barriers and the elimination of health disparities among
			 their patients.
			3.Additional
			 authorizations of appropriations for health centers program of Public Health
			 Service ActSection 330(r) of
			 the Public Health Service Act (42 U.S.C. 254b(r)) is amended by amending
			 paragraph (1) to read as follows:
			
				(1)In
				generalFor the purpose of
				carrying out this section, in addition to the amounts authorized to be
				appropriated under subsection (d), there are authorized to be appropriated
				$1,963,000,000 for fiscal year 2007 and such sums as may be necessary for each
				of the fiscal years 2008 through
				2011.
				.
		
	
		1.Short
			 titleThis Act may be cited as
			 the Health Centers Renewal Act of 2006.
		2.Additional
			 authorizations of appropriations for health centers program of Public Health
			 Service ActSection 330(r) of
			 the Public Health Service Act (42 U.S.C. 254b(r)) is amended by amending
			 paragraph (1) to read as follows:
			
				(1)In
				generalFor the purpose of
				carrying out this section, in addition to the amounts authorized to be
				appropriated under subsection (d), there are authorized to be appropriated
				$1,963,000,000 for fiscal year 2007 and $2,080,000,000 for fiscal year
				2008.
				.
		
	
		September 25, 2006
		Reported with an amendment
	
